Citation Nr: 0606793	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from November 1994 to 
January 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Manchester, New Hampshire 
Regional Office (RO), which declined the veteran's 
application seeking to reopen his previously denied claim for 
entitlement to service connections for allergic rhinitis. 


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for allergic rhinitis was last denied in a 
September 2000 RO decision.  The veteran was properly 
notified of the adverse decision and informed of his 
appellate rights.  He did not timely initiate an appeal.

2.  The additional evidence received since the September 2000 
RO decision, while to some extent new, does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims for service connection for allergic rhinitis and does 
raise a reasonable possibility of substantiating the claim.  



CONCLUSION OF LAW

The evidence received since the September 2000 RO decision 
that denied the veteran's attempt to reopen his claim for 
service connection for allergic rhinitis is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in November 2002 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.     

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's claim for service connection for rhinitis was 
initially denied by an unappealed RO rating action dated in 
August 1999.  A subsequent unappealed rating decision by the 
RO in September 2000 found that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for rhinitis.  The September 2000 decision is the 
last prior final determination with regard to the matter at 
hand.

The evidence on file at the time of the September 2000 rating 
decision is briefly summarized.

The veteran's service medical records include a report of a 
November 1996 Medical Board which noted that the veteran's 
medical history and a review of his records showed that he 
has had a lifetime problem with allergies and allergic 
rhinitis.  In this regard the Medical Board reported that the 
veteran was treated in high school with desensitization shots 
for allergies with dust mites, ragweed, and dog hair.  Also 
included with the veteran's service medical records was a 
September 1991 letter from the veteran's private physician 
noting that the veteran was then a 16-year-old, healthy male 
and that his only medical problems include allergies, for 
which he uses Seldane and a remote history of epilepsy. 

The post service VA medical records include a report of a 
June 1998 VA examination, which is negative for complaints 
and/or findings of allergic rhinitis.  On this examination, 
the external nose and nasal cavities were described as 
unremarkable.

A VA outpatient treatment record dated in February 2000, 
shows that the veteran presented with nasal stuffiness, 
rhinorrhea and some sneezing.  Physical examination of the 
veteran's nose revealed diffuse engorgement without evidence 
of nasal polyps or structural abnormality.  Allergic rhinitis 
was the pertinent diagnostic impression.

In an unappealed September 2000 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
rhinitis.  The claim was denied on the basis that the 
evidence was merely cumulative and redundant of the evidence 
previously considered in its rating decision dated in August 
1999.   The RO determined that while post service allergic 
rhinitis was demonstrated by the evidence it was not shown 
that this pre-existing disorder had been aggravated by the 
veteran's service.

Pertinent evidence associated with the claims file since the 
September 2000 rating decision and not duplicate of evidence 
previously of record consists of a copy of a service medical 
record not previously of record, VA outpatient treatment 
records compiled between June 2002 and March 2004, and the 
veteran's testimony at his hearing in March 2005.  The 
aforementioned evidence is discussed below.

The veteran's service medical record, dated in December 1996, 
shows evaluation and treatment for complaints of chest pain 
and notes that the veteran has a medical history of allergic 
rhinitis

The VA outpatient treatment records show evaluation and 
treatment for various disabilities, primarily 
gastroesophageal reflux disease (GERD), shoulder pain, and 
asthma.  They do not show treatment for allergic rhinitis. 

At his hearing in March 2005, the veteran testified that he 
suffered from allergies prior to service that were aggravated 
by dust that he was exposed to aboard ship while in the Navy.

Analysis

In this case, as noted above, the original claim for service 
connection for rhinitis was denied by an unappealed RO rating 
action dated in August 1999.  A subsequent rating decision by 
the RO in September 2000 found that new and material evidence 
had not been submitted to reopen the veteran's claim for 
service connection for rhinitis.  The veteran did not perfect 
an appeal.  The September 2000 RO decision is therefore 
final.   38 C.F.R. §§ 20.201, 20.202 (2005).

Under the appropriate law and regulations, the prior 
determinations denying entitlement to service connection for 
rhinitis are final.  Consequently, the veteran's claim as to 
service connection for allergic rhinitis may not be reopened 
absent the submission of new and material evidence.  See 
38 U.S.C.A. § 5108(a).  New and material evidence for the 
purpose of this appeal is defined as evidence not previously 
submitted to agency decision makers, by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further the 
Board is required to give consideration to all the evidence 
received since the last disallowance of this claim on any 
basis, in and this case, the RO decision in May 2003.  See 
Hickman v. West, 12 Vet. App. 247, 251 (1991).
 
Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability. 

The Board has reviewed the evidence submitted since the 
September 2000 rating decision and finds that some of this 
evidence is arguably new as it provides a more recent picture 
of the veteran's medical conditions.  This additional 
evidence, however, is not material.  The evidence does not 
tend to show that the veteran preservice allergic rhinitis 
was aggravated by service.

The matter under consideration is whether the veteran 
preservice allergic rhinitis, as conceded by the veteran, was 
aggravated by his period of service. The medical evidence 
submitted by the veteran in connection with the current 
attempt to reopen the previously denied claim addresses the 
veteran's various medical conditions in the context of 
current evaluation and treatment. However, the medical 
evidence, in its entirety, fails to evidence that the 
veteran's preservice allergic rhinitis was aggravated 
therein.  In fact, this evidence only shows that the veteran 
was noted in service to have a history of allergic rhinitis.  
Given that the prior determinations were based on the absence 
of a showing that the veteran's allergic rhinitis was 
aggravated by service, for additional evidence to be 
material, it would have to show service aggravation of the 
underlying disorder.   Here while the recently received 
medical evidence reflects a medical history of allergic 
rhinitis, this evidence has not demonstrated that the 
disorder was aggravated by the veteran's service.  Thus, it 
is insufficient to reopen a previously denied claim.

The veteran's testimony at his personal hearing in January 
1997 is essentially to the effect that his preservice 
allergic rhinitis was aggravated by environmental factors 
while serving aboard a Navy vessel.  The veteran's 
hypothesizing that his condition became aggravated in 
service, however, particularly if not supported by medical 
authority is of no probative value.  Thus while to some 
extent new, the testimony is not material.  Lay assertions of 
medical causation do not serve as a predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In sum, the evidence received since September 2000 fails to 
show that the veteran has allergic rhinitis attributable to 
service by way of initial onset during service or by 
aggravation of a preexisting condition.  It does not 
demonstrate either service incurrence or inservice 
aggravation of the disorder by evidence of worsening of the 
underlying pathology.  See Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  There is, thus, no additional evidence that 
is both new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Consequently, the claim of entitlement to 
service connection for allergic rhinitis is not reopened.  
The appeal is denied. 



ORDER

New and material evidence not having been received the claim 
for service connection for allergic rhinitis is not reopened.




____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


